***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
    SHAUNA DEMPSEY v. VINCENT CAPPUCCINO
                 (AC 42751)
                        Prescott, Elgo and Devlin, Js.

                                   Syllabus

The plaintiff appealed to this court from the judgment of the trial court
   granting the parties joint legal custody of their minor child and giving
   the defendant unsupervised visitation. The plaintiff claimed that the trial
   court erred in awarding the defendant unsupervised visitation and in
   not finding that he had substance abuse issues. After the commencement
   of her appeal, the plaintiff filed a postjudgment motion to modify the
   custody and visitation order. The court modified the visitation order,
   changing the defendant’s visitation to supervised visits and finding that
   the defendant had substance abuse issues. Held that the plaintiff’s appeal
   was dismissed as moot because the aspects of the custody order that
   she challenged on appeal were superseded by the subsequent order
   issued in response to the plaintiff’s motion to modify; moreover, although
   an order superseding the order of joint legal custody was not issued,
   the plaintiff failed to adequately brief this issue on appeal and, therefore,
   any claim of error pertaining to the order of joint custody was not
   properly before this court.
            Argued May 22—officially released October 6, 2020

                             Procedural History

   Application for custody of the parties’ minor child,
and for other relief, brought to the Superior Court in
the judicial district of Hartford and tried to the court,
Klatt, J.; judgment granting, inter alia, joint legal cus-
tody to the parties and visitation rights to the defendant,
from which the plaintiff appealed to this court; there-
after, the court, M. Murphy, J., granted in part the
plaintiff’s motion to modify custody and access and
denied the plaintiff’s motion for contempt. Appeal dis-
missed.
   Steven R. Dembo, with whom were Caitlin E. Koz-
loski and, on the brief, P. Jo Anne Burgh, for the appel-
lant (plaintiff).
   Adam J. Teller, for the guardian ad litem.
                          Opinion

   DEVLIN, J. The plaintiff, Shauna Dempsey, appeals
from the February 21, 2019 judgment of the trial court
awarding the defendant, Vincent Cappuccino, unsuper-
vised visitation rights with their minor child. On appeal,
she claims that the court erred by allowing the defen-
dant unsupervised visits without requiring any testing
for marijuana use, finding that the defendant does not
have a substance abuse problem, and denying her
motion for reargument and reconsideration. On Febru-
ary 20, 2020, the court issued subsequent orders that
superseded the visitation orders that are challenged on
appeal. We therefore dismiss the appeal as moot.1
   The following undisputed facts and procedural his-
tory are relevant to this appeal. The parties met in 2014,
and had a romantic relationship that lasted approxi-
mately four years but were never married. In Septem-
ber, 2015, the plaintiff gave birth to the parties’ only
child (minor child). Since the minor’s child’s birth, the
plaintiff has lived with the minor child in her parents’
home in Avon. Although the defendant previously lived
in Connecticut, he has lived with his parents in Norfolk,
Massachusetts since March, 2016. On January 17, 2018,
the plaintiff filed a custody application requesting, inter
alia, sole legal custody of the minor child. In response,
the defendant moved for joint legal custody of the minor
child with the minor child’s primary residence with
the plaintiff and an appropriate parenting schedule. On
June 7, 2018, by agreement of the parties, the court
appointed Attorney Rhonda Morra to serve as the guard-
ian ad litem for the minor child.
   Trial commenced on February 20, 2019. During trial,
the guardian ad litem and the parties testified to the
defendant’s struggles with chemical dependency. In
2016, he was convicted of driving under the influence
and later, in 2018, an ignition interlock device was
installed in his vehicle, which requires the driver to test
negative for the presence of alcohol before the engine
will start. In March, 2016, he overdosed on heroin and
Xanax, which prompted his move to Norfolk, Massachu-
setts. In 2017, he overdosed once more. According to
the defendant, since 2017, he has not used heroin and
has not abused prescription medication. He further tes-
tified, though, that he routinely self-administers medici-
nal marijuana every evening to treat his anxiety. On
March 24, 2018, following the commencement of this
proceeding, he obtained a prescription for marijuana
to treat his anxiety, insomnia, and back pain.2 Despite
numerous requests to do so, he did not provide any
record of his drug treatment history after 2014 to either
the guardian ad litem or to the court. The defendant
also failed to complete two hair follicle tests and a
random urinalysis test sought in advance of trial.
  On February 21, 2019, the trial concluded and the
court, Klatt, J., entered orders that, inter alia, the parties
would have joint legal custody of the minor child with
primary residence with the plaintiff; the defendant
would have one hour of unsupervised visitation with
the minor child in a public location every week, which
would increase incrementally at later scheduled dates;
the defendant would continue to be routinely tested for
alcohol and his visitation rights would be terminated
upon any test showing a blood alcohol content of
greater than 0.01; and the defendant would not use
marijuana within forty-eight hours of visiting the minor
child. Judge Klatt did not order any further testing of
the defendant for marijuana. Judge Klatt also found that
‘‘[b]oth [parties] currently are . . . clean and sober
. . . that is substance abuse free, and have been since
mid-2017.’’ On March 29, 2019, the plaintiff filed the
present appeal raising challenges to these orders.
   Following the entry of the February 21, 2019 judg-
ment and the commencement of this appeal, the plain-
tiff moved the Superior Court to modify Judge Klatt’s
visitation order, and later moved the court to hold the
defendant in contempt for allegedly violating Judge
Klatt’s order to not consume alcohol. These motions
were consolidated, and the trial court, M. Murphy, J.,
conducted three days of hearings on the motions. On
February 20, 2020, Judge Murphy entered a modified
visitation order that provided, inter alia: except for two
weekends in March, 2020, the defendant’s parenting
time would take place only at his parents’ home in
Massachusetts, and one of his parents would be present
at all times during the minor child’s visit; the defendant
was not to consume alcohol or marijuana for twenty-
four hours prior to and during his parenting time; the
defendant was not permitted to operate a motor vehicle
with the minor child in the car; the defendant was
required to submit to a hair follicle drug test every three
months and to a Soberlink blood alcohol test prior to
the start of his parenting time and periodically during
his parenting time; a positive test—defined as either a
hair follicle test showing the presence of a substance
not medically prescribed to the defendant or a blood
alcohol content of 0.02 or greater, a missed test, a
belated test, or a test that is unable to be completed
due to the defendant having insufficient hair—results
in immediate suspension of his parenting time until
further court order; and the defendant was ordered to
provide the plaintiff with the results of positive alcohol
or drug tests. Judge Murphy also found that the defen-
dant ‘‘has a substance [abuse] problem, which affects
his ability to care for his child.’’
  On appeal, the plaintiff challenges Judge Klatt’s Feb-
ruary 21, 2019 order permitting the defendant to have
unsupervised visits with the minor child, prohibiting
the defendant from consuming marijuana within forty-
eight hours of his visits with the minor child without
requiring regular drug testing, and finding that the
defendant does not have a substance abuse problem.
The plaintiff’s central claim is that, given the defen-
dant’s prior substance abuse problems, Judge Klatt’s
orders were insufficient to protect the minor child’s
safety. Judge Murphy’s subsequent orders, mandating
supervised visitation, directly address this issue.
    We first address whether the plaintiff’s claims on
appeal are moot as a result of Judge Murphy’s February
20, 2020 orders. ‘‘When, during the pendency of an
appeal, events have occurred that preclude an appellate
court from granting any practical relief through its dis-
position of the merits, a case has become moot. . . .
It is axiomatic that if the issues on appeal become moot,
the reviewing court loses subject matter jurisdiction to
hear the appeal. . . . It is a [well settled] general rule
that the existence of an actual controversy is an essen-
tial requisite to appellate jurisdiction; it is not the prov-
ince of appellate courts to decide moot questions, dis-
connected from the granting of actual relief or from
the determination of which no practical relief can fol-
low. . . . An actual controversy must exist not only at
the time the appeal is taken, but also throughout the
pendency of the appeal.’’ (Citation omitted; internal
quotation marks omitted.) Kennedy v. Kennedy, 109
Conn. App. 591, 599, 952 A.2d 115 (2008); see also Santos
v. Morrissey, 127 Conn. App. 602, 605, 14 A.3d 1064
(2011).
   In light of the foregoing principles, on August 16,
2020, this court issued an order allowing the parties to
file supplemental briefs ‘‘to address the issue of whether
the orders issued by Judge Klatt, that are the subject
of this appeal, have been superseded by the February
20, 2020 orders entered by Judge Murphy such that the
issues in the present appeal are now moot.’’ On August
11, 2020, the plaintiff filed a supplemental brief in accor-
dance with that order and, on August 14, 2020, the
guardian ad litem for the minor child filed a notice
adopting the position set forth in the plaintiff’s brief.
  In her supplemental brief, the plaintiff argues that
her appeal is not moot because Judge Murphy’s orders
did not supplant Judge Klatt’s order that the parties
would share joint legal custody of the minor child.
Although that is true—Judge Murphy did not issue an
order superseding Judge Klatt’s order of joint legal cus-
tody—the plaintiff’s initial brief to this court cannot
reasonably be read as a challenge to that order. The
plaintiff’s entire brief is focused solely on the risk posed
to the minor child by Judge Klatt’s order that the defen-
dant enjoy unsupervised visitation with the minor child.
Although the plaintiff broadly appeals from Judge
Klatt’s orders, nowhere in her brief does she mount any
factual or legal challenge to the order of joint custody.
Because the plaintiff did not brief any claim of error
pertaining to the custody order, any such claim is not
properly before us. See Stubbs v. ICare Management,
LLC, 198 Conn. App. 511, 529,            A.3d      (2020)
(‘‘We are not required to review issues that have been
improperly presented to this court through an inade-
quate brief . . . . Analysis, rather than mere abstract
assertion, is required in order to avoid abandoning an
issue by failure to brief the issue properly. . . . [F]or
this court judiciously and efficiently to consider claims
of error raised on appeal . . . the parties must clearly
and fully set forth their arguments in their briefs . . . .
The parties may not merely cite a legal principle without
analyzing the relationship between the facts of the case
and the law cited.’’ (Internal quotation marks omitted.))
Therefore, the fact that Judge Murphy did not enter any
order that superseded Judge Klatt’s joint custody order
is immaterial to the issue of whether the orders that
the plaintiff has challenged are moot, an issue that the
plaintiff did not address in her supplemental brief.3
   Judge Klatt’s February 21, 2019 orders that the plain-
tiff has in fact challenged—the unsupervised visitation
orders—have been superseded by Judge Murphy’s Feb-
ruary 20, 2020 order and are no longer in effect. The
plaintiff’s appeal from Judge Klatt’s visitation order
focuses on her decision to not require the defendant
to submit to any drug testing. Following Judge Murphy’s
orders, however, the defendant is now required to sub-
mit to hair follicle tests every three months. Further-
more, aside from two weekends in March, 2020, the
defendant is no longer permitted to have unsupervised
visits with the minor child. Put differently, Judge Klatt’s
order permitting the defendant to have unsupervised
visits with the minor child has been superseded by
Judge Murphy’s order permitting only supervised visits
with the minor child starting in April, 2020. Moreover,
the plaintiff is no longer aggrieved by Judge Klatt’s
earlier finding that the defendant does not have a sub-
stance abuse problem because Judge Murphy subse-
quently found that the defendant does have a substance
abuse problem. As a result, each aspect of Judge Klatt’s
February 21, 2019 orders that the plaintiff challenges
on appeal is no longer in effect, and she has not
amended her appeal to challenge Judge Murphy’s Feb-
ruary 20, 2020 order. Thus, we conclude that there is
no practical relief that this court can afford the plaintiff
and, therefore, the plaintiff’s appeal is moot. See, e.g.,
Thunelius v. Posacki, 193 Conn. App. 666, 686, 220
A.3d 194 (2019); Kennedy v. Kennedy, supra, 109 Conn.
App. 599–600.
      The appeal is dismissed.
      In this opinion the other judges concurred.
  1
    The defendant did not file a brief, and we have ordered that this appeal
be considered on the basis of the plaintiff’s brief, oral argument, and the
record alone.
  2
    We note that the palliative use of marijuana is permitted, subject to
certain restrictions, under the laws of Connecticut and Massachusetts. See
General Statutes § 21a-408a (a); Mass. Ann. Laws ch. 94I, § 2 (a) (Lex-
isNexis 2018).
  3
    Also immaterial to the mootness issue are the plaintiff’s complaints about
alleged deficiencies in Judge Murphy’s present visitation orders.